Citation Nr: 1715831	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis, status post submucous resection residuals.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to September 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case was previously before the Board in October 2013 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above in the Introduction, this case was previously before the Board in October 2013 when it was remanded for additional development, to include providing the Veteran adequate notice for his claim of entitlement to TDIU under  the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice was provided to the Veteran in August 2014, and included instructions that if he believed he qualified for TDIU, he should complete, sign and return the enclosed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); the form was never completed and submitted to VA.  The Veteran should be provided another VA Form 21-8940, and he is instructed that such should be returned to VA.  

In addition, it is unclear as to the current severity of his service-connected disabilities, and whether his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  In this regard, the Board notes that the Veteran was most recently afforded a VA examination in April 2016 to determine the current severity of his service-connected sinusitis.  The April 2016 examiner found that the only findings, symptoms, or signs of chronic sinusitis were episodes of sinusitis, and opined that the Veteran's' sinusitis had no impact on his ability to work, without supporting rationale.  Notably, the examination made no mention of the March 2009 operative report for his sinusitis, and it is unclear if the examiner's opinion was based on an accurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  In light of the evidence of record, and the conclusory nature of the April 2016 examination, the Board finds that the examination and the opinions provided therein are not entitled to any weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and instruct him that he must submit the form.  

2. Contact the Veteran and request that he identify any and all outstanding VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  

3. After completing the above and associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate VA examination(s) to assess the manifestations and severity of his service-connected disabilities.  All appropriate tests should be conducted.  All opinions expressed should be accompanied by supporting rationale.

4. Then readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

